Citation Nr: 0910967	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-21 277	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a low back 
disability to include Scheuermann's disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1988 to November 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In August 2006, the case was remanded for additional 
evidentiary development. As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

After the most recent supplemental statement of the case in 
January 2009, the Veteran submitted duplicate copies of 
service treatment records without waiving the right to have 
the records initially considered by the RO, but as the 
records have already been considered by the RO, referral to 
the RO is not warranted.  38 C.F.R. § 20.1304(c).



FINDINGS OF FACT

1. Headaches, migraine or tension, were not affirmatively 
shown to have been present during service, and headaches, 
migraine or tension, first shown after service, are unrelated 
to a disease, injury, or event of service origin, including 
exposure to chemicals or to vaccines. 



2. A low back disability to include Scheuermann's disease, a 
form of arthritis, was not affirmatively shown to have been 
present during service; a low back disability to include 
Scheuermann's disease, a form of arthritis, as a chronic 
disease, was not manifested to a compensable degree within 
one year from the date of separation from service; a low back 
disability to include Scheuermann's disease, a form of 
arthritis, first diagnosed after service beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to an injury, disease, or event of service origin; 
and a low back disability to include Scheuermann's disease, a 
form of arthritis, was not caused or made worse by service-
connected patellofemoral pain syndrome of the left knee.  


CONCLUSIONS OF LAW

1. Headaches, migraine or tension, were not incurred in or 
aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008). 

2. A low back disability to include Scheuermann's disease was 
not incurred in or aggravated by service; service connection 
for a low back disability to include Scheuermann's disease, a 
form of arthritis, may not be presumed based on the one-year 
presumption for a chronic disease; and a low back disability 
to include Scheuermann's disease is not proximately due to or 
aggravated by the service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2001, in December 2003, and in 
September 2006.  The VCAA notice included the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; or evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in January 2009.  Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

To the extent the VCAA notice did not include the type of 
evidence needed to substantiate the claim of secondary 
service connection, the error in content is presumed 
prejudicial, however, in a statement in July 2006, the 
Veteran's representative argued that the low back disability 
was secondary to the service-connected left knee disability, 
citing 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310 and relevant 
case law, Allen v. Brown, 7 Vet. App. 439 (1995).  For this 
reason the presumption of prejudicial error is rebutted by 
actual knowledge on the part of the Veteran of the elements 
of secondary connection, that is, a disability caused by a 
service-connected disability or aggravation of a nonservice-
connected disability by a service-connected disability.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the Veteran's service 
treatment records and VA records.  The Veteran has submitted 
private medical records.  Also, a copy of the Veteran's claim 
file was forwarded to him in January 2003.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claims of service connection.  38 U.S.C.A. 
§ 5103A(d).  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
such as Scheuermann's disease, a form of arthritis, if 
manifest to a compensable degree within the year after active 
service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Headaches

Factual Background

The service treatment records show that in October 1989 the 
Veteran complained of a sore throat and headaches for several 
days, and the impression was possible strep throat.  In July 
1992, the Veteran complained of congestion, coughing, a 
headache, and chills at night.  In January 1993, the Veteran 
again complained of a sore throat, chills, sinus congestion, 
and headaches, and the assessment was an upper respiratory 
infection.  In October 1993, he complained of body aches, 
chills, a sore throat, and a headache, and the assessment was 
upper respiratory infection. 

After service, in medical statement, dated in December 1999, 
it was noted that the Veteran had had headaches for about 
four years, which had increased in frequency in recent years.  
The diagnosis was suspected tension headaches with a 
differential diagnosis of migraine.

In June 2003, a private physician reported that the Veteran 
had had headaches for five or six years and that during 
service the Veteran had been stationed in Germany and he had 
participated in Operation Desert Storm.  The physician stated 
that the Veteran had migraine headaches, not tension 
headaches.  

VA records show that in November 2005 it was noted that over 
the last month the Veteran had had a significant change in a 
seven-year pattern of migraine headaches. 

In November 2005, a private physician reported that the 
Veteran had had intermittent headaches for the past six or 
seven years.   The diagnosis was probable combination of 
tension and vascular headaches.  

On VA neurology examination in August 2008, the Veteran's 
claim file was reviewed.  The Veteran stated hat his 
headaches began in 1996.  He denied a history of headaches or 
head trauma.   He described possible exposure to Sarin and 
other nerve agents in 1991, but he had no symptoms at that 
time.  He also stated that he had multiple vaccines during 
service and took malaria medication.  

The diagnosis was headaches consistent with vascular migraine 
headaches.  The examiner noted that the headaches did not 
start for five years after the possible nerve agent exposure, 
suggesting that the headaches were unrelated to that 
exposure.  The examiner also noted that there was no 
literature linking vaccines and chronic migraine. The 
examiner expressed the opinion that vascular migraine 
headaches were not related to the headaches that were 
associated with fever and flu-like symptoms during service 
and it was less likely than not that the headaches were 
related to either chemical exposure or vaccine exposure.



Analysis 

On the basis of the service treatment records, neither 
migraine nor tension headaches were affirmatively shown 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Although the service treatment records do not document 
migraine or tension headaches, the Veteran did have headaches 
along with other symptoms that were attributed to upper 
respiratory infections. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
migraine or tension headaches, as no such disability was 
shown, and sufficient observation to establish chronicity 
during service, as there were only a few entries of headache 
associated with upper respiratory infections, as chronicity 
in service is not adequately supported by the service 
treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, headaches by history were noted since about 
1995 (in December 1999 there was a four year history), since 
about 1997 (in June 2003 there was six year history), since 
about 1998 (in November 2005 there was an eight year 
history), and since 1996 (in August 2008, the Veteran stated 
that his chronic headaches started in 1996).  The absence of 
documented headaches that can be traced to service interrupts 
continuity and weighs against continuity of symptomatology.   
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).  Here, the evidence of continuity under 
38 C.F.R. § 3.303(b) fails not just because of the lack of 
medical documentation of continuity of symptoms since 
service, but the Veteran has been not asserted continuity.  



As for service connection based on the diagnosis of migraine 
or tensions headaches after service under 
38 C.F.R. § 3.303(d), neither migraine nor tension headaches 
are conditions under case law that have been found to be 
capable of lay observation.  
Therefore the determination as to the presence of migraine or 
tensions headaches is medical in nature, that is, not capable 
of lay observation, and competent medical evidence is needed 
to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For this reason, the Board rejects the 
Veteran's statements, relating his current headaches to 
service or to exposure to chemicals or to vaccines.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (A lay evidence 
can be competent and sufficient to establish a diagnosis when 
the lay person is competent to identify the medical 
condition.).  



On the question of a medical diagnosis, in December 1999, the 
diagnosis was suspected tension headaches with a differential 
diagnosis of migraine; in June 2003, a private physician 
stated that the Veteran had migraine headaches, not tension 
headaches; in November 2005, the diagnosis was a probable 
combination of tension and vascular headaches; and in August 
2008, the diagnosis was headaches consistent with vascular 
migraine headaches.  In each instance the diagnosis of 
headaches, migraine or tension, were not associated with 
onset during service.  

On the question of a medical nexus or medical causation, the 
VA examiner noted that the Veteran's headaches did not start 
until after service and five years after his possible 
exposure to nerve agents, which suggested that the headaches 
were unrelated to that exposure.  Also the examiner reported 
that there was no literature linking vaccines and chronic 
migraine.  And the examiner expressed the opinion the 
vascular migraine headaches were unrelated to the headaches 
that were associated with fever and flu-like symptoms during 
service and it was less likely than not that the headaches 
were related to either chemical exposure or vaccine exposure.  
There is no other medical opinion of record, addressing 
medical causation.

As the only competent evidence of a medical nexus or medical 
causation is unfavorable to the claim, and as the Board may 
consider only independent medical evidence to support its 
finding on the question of a medical nexus or medical 
causation, where a lay assertion of medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b). 

Low Back Disability 

Factual Background

The service treatment records show that in September 1989 the 
Veteran complained low back pain of five months'duration, but 
he did not recall any trauma.  

In July 1992, the Veteran complained of right paraspinal back 
stiffness for two days, and the impression was thoracic 
strain.  In December 1992 he complained of right-sided back 
pain of five days' duration, and the assessment was spinal 
malalignment. 

After service, in a medical statement in December 1999, it 
was noted that in 1989 and 1990 the Veteran had recurrent low 
back pain after physical training. The Veteran stated that 
since then he had had constant complaints for three years.  
X -rays were compatible with Scheuermann's disease and a 
deformity of the end plate of L3, most likely due to an old 
fracture with the development of reactive osteophytes.  There 
was no genetic anomaly or disfigurement. 

In a statement in March 2001, a private physician stated that 
he had treated the Veteran in July 1997 for acute lumbar 
syndrome requiring therapy and lumbar syndrome with slight 
secondary scoliosis as a result of pelvic asymmetry and a 
hyper-lordosis of the lumbar spine accentuated by obesity. In 
September 1997, juvenile osteoporosis was diagnosed. 

In June 2003, a private physician stated that he had been the 
Veteran's childhood physician and that he had not treated the 
Veteran for back pain, but  records were no longer available.  

On VA orthopedic examination in August 2008, the Veteran's 
claim file was reviewed.  The Veteran stated that during 
service in the late 1980s he had the insidious onset of low 
back pain which was not severe enough to warrant medical 
evaluation or treatment.  In the early 1990s, he stated that 
he saw a physician in Texas, but did not recall if he had a 
medical evaluation.  It was noted that the Veteran had been 
evaluated in 1999 when X-rays were compatible with 
Scheuermann's disease and showed a deformity of the end plate 
of L3 most likely due to an old fracture.  



The diagnosis was Scheuermann's disease of the thoracolumbar 
spine.  The examiner expressed the opinion that the Veteran 
had the characteristic symptoms and radiographic findings of 
Scheuermann's disease, that he had been seen during service 
in September 1989 and in December 1992 for low back pain, and 
that because he had a normal gait, the low back condition was 
not related to the service-connected left knee disability, 
but was caused by the known diagnosis of Scheuermann's 
disease of the spine.  

In an addendum in November 2008, the examiner was unable to 
state whether Scheuermann's disease pre-dated the X-rays in 
1999 X-rays without resorting to mere speculation because she 
could find no X-rays prior to 1999.  The examiner did state 
that the Veteran had had two episodes of acute, transient 
lumbar strain during service in 1989 and in 1992 which 
apparently resolved without residuals.  The examiner 
expressed the opinion that the two episodes of acute, 
transient lumbar strains during service in 1989 and 1992 were 
less likely as not causally related to Scheuermann's disease, 
which was diagnosed in 1999.  It was further noted that X-
rays in 2008 showed only very mild degenerative changes at 
L2-3 and degenerative changes at the right sacroiliac joint, 
but no evidence of prior compression fractures.  For this 
reason, the examiner expressed the opinion that it was less 
likely as not that the current X-ray findings and the current 
Scheuermann's disease were related to the two episodes of 
acute, transient lumbar strains during service in 1989 and in 
1992.  The examiner reported that she could find no evidence 
in the current medical literature to suggest that 
Scheuermann's disease was causally related to knee joint 
pathology, and because the Veteran did not have a gait 
disturbance associated with the service-connected left knee 
disability, Scheuermann's disease was not made permanently 
worse by the service-connected left knee disability.  



Analysis 

The Veteran is service-connected for patellofemoral pain 
syndrome of the left knee.  

On the basis of the service treatment records, a chronic or 
permanent low back disability or Scheuermann's disease was 
not affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Although the service treatment records do not document a 
chronic or permanent low back disability or Scheuermann's 
disease, the Veteran did have low back pain in September 1989 
and thoracic strain and back pain in 1992. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic or permanent low back disability or Scheuermann's 
disease, as no such disability was shown, and sufficient 
observation to establish chronicity during service, as there 
were only a few entries of back pain, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, in December 1999, the Veteran stated that he 
had had constant back complaints for three years.  X -rays 
were compatible with Scheuermann's disease and a deformity of 
the end plate of L3.  In a statement in March 2001, a private 
physician stated that he had treated the Veteran in July 1997 
for acute lumbar syndrome.   On VA orthopedic examination in 
August 2008, the Veteran stated that during service in the 
late 1980s he had the insidious onset of low back pain which 
was not severe enough to warrant medical evaluation or 
treatment.  The diagnosis was Scheuermann's disease of the 
thoracolumbar spine.  



Since the evidence does suggest continuity at least by 
history, because it does not necessarily follow that there is 
a relationship between a low back disability to include 
Scheuermann's disease and the continuity of symptomatology, 
medical evidence is required to demonstrate such a 
relationship unless such a relationship is one to which a lay 
person's observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

A low back disability to include Scheuermann's disease is not 
a condition under case law that has been found to be capable 
of lay observation.  Therefore the determination as to the 
presence of a low back disability to include Scheuermann's 
disease is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

For this reason, the Board rejects the Veteran's statements, 
relating his low back disability to include Scheuermann's 
diseased to service or service-connected left knee 
disability. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

On the question of a medical diagnosis, a low back disability 
to include Scheuermann's disease was first diagnosed in 
December 1999, well beyond the one-year presumptive period 
for manifestation of Scheuermann's disease, a form of 
arthritis, as a chronic disease under 38 U.S.C.A. §§ 1112, 
1131; 38 C.F.R. §§ 3.307, 3.309.  And the diagnosis was not 
associated with onset during service.

On the question of a medical nexus or medical causation, the 
VA examiner reported that she was unable to state whether 
Scheuermann's disease pre-dated the X-rays in 1999 X-rays 
without resorting to mere speculation because she could find 
no X-rays prior to 1999.  As the medical opinion is supported 
with a rationale, the opinion does provide the required 
degree of medical certainty and direct service connection, 
that is, Scheuremann's disease as having onset during service 
is not established as service connection may not be 
predicated on a resort to mere speculation.  38 C.F.R. § 
3.102.  

The examiner did state with certainty that the two episodes 
of acute, transient lumbar strain during service in 1989 and 
in 1992 were less likely as not causally related to 
Scheuermann's disease, which was diagnosed in 1999.  The 
examiner also found no evidence in the medical literature to 
suggest that Scheuermann's disease was causally related to 
knee joint pathology, and that Scheuermann's disease was not 
made permanently worse by the service-connected left knee 
disability.

There is no other medical opinion of record, addressing 
medical causation.







As the only competent evidence of a medical nexus or medical 
causation is unfavorable to the claim, and as the Board may 
consider only independent medical evidence to support its 
finding on the question of a medical nexus or medical 
causation, where a lay assertion of medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).



ORDER

Service connection for headaches, migraine or tension, is 
denied. 

Service connection for a low back disability to include 
Scheuermann's disease is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


